Citation Nr: 9920748	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to April 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, denied the veteran's request to 
reopen a claim of entitlement to service connection for a low 
back disability.  A notice of disagreement was received in 
April 1997, the RO issued a statement of the case in April 
1997, and a substantive appeal was received in August 1997.

The veteran personally appeared at an August 1998 Board 
hearing before the undersigned Board Member.  The Board 
hearing transcript reflects that at the time of the hearing, 
the veteran had submitted additional evidence that had not 
yet been considered by the RO.  The veteran filed an August 
3, 1998 written waiver of RO consideration of the additional 
evidence.  The Board hearing transcript also reflects that 
the record was held open for 60 days in order to allow the 
veteran more time to submit additional evidence.  Thereafter, 
in October 1998, the veteran requested, and was afforded, an 
additional 30-day extension in which to provide the 
additional evidence.  

The Board hearing transcript, and other documentation in the 
claims file, particularly the veteran's August 1997 
substantive appeal, indicate that the veteran has initiated 
new claims of clear and unmistakable error (CUE) in prior 
rating decision(s).  The CUE claims are hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  By rating decision in March 1977m entitlement to service 
connection for a low back disability was denied; a timely 
notice of disagreement was not received. 

2.  By rating decision in June 1990, a request by the veteran 
to reopen his claim of entitlement to service connection for 
a low back disability was denied; a timely notice of 
disagreement was not received.

3.  The evidence associated with the claims file subsequent 
to the June 1990 rating decision is cumulative of evidence 
previously submitted and is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The June 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

3.  New and material evidence had not been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes at the outset that in a March 1977 rating 
decision, entitlement to service connection for a low back 
disability (referred to as a "back condition" at that time) 
was denied.  The veteran was notified of this determination 
and of his appellate rights by letter, dated in March 1977, 
but the veteran did not appeal.  Therefore, the March 1977 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The record also reflects that in February 1990, the veteran 
filed a claim to reopen his claim for entitlement to service 
connection for a low back disability.  In March 1990, the 
veteran was notified that he needed to file new and material 
evidence, within 60 days in order to have his claim reopened.  
In June 1990, the veteran was informed by letter that his 
claim to reopen had been denied on the basis that new and 
material evidence had not been submitted.  A notice of 
disagreement was not received, and the June 1990 
determination also became final.  38 U.S.C.A. § 7105(c).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the March 1977 rating 
decision consisted of the veteran's service medical records 
and his March 1977 VA examination and radiology reports.  
Evidence added to the record at the time of the  June 1990 
denial consisted solely of the veteran's February 1990 
Application for Compensation and Pension.

The relevant evidence associated with the claims file 
subsequent to the June 1990 determination consists of the 
following: private treatment records for the period January 
1993 for February 1993, from the Neuro Muscular 
Rehabilitation Center; a private examination report prepared 
by Jay A. Kosterman, D.C., dated in March 1993; a December 
1995 VA treatment record; private treatment records from 
Brian M. Torpey, M.D., of Professional Sports Care, and at 
Bayshore Community Hospital, for the period March 1996 to 
April 1996; December 1996 lay statements from the veteran's 
mother and spouse; various private examination reports and 
treatment records from the Spring Lake Chiropractic Clinic 
while under the care of Brenda L. Burley, D.C., for the 
period April 1996 to January 1997; a January 1997 private 
radiology report from Fayetteville Diagnostic Center prepared 
by L.Roberts, M.D.; various private medical records for the 
period January 1997 to March 1997 from the Cumberland County 
Hospital, prepared by Margaret O'Neil, PT, Kenneth Oswalt, 
M.D., and Dora Franzoni, M.D.; various written statements 
submitted by the veteran in April 1997, May 1997, August 
1997, October 1997, and October 1998; and the veteran's 
August 1998 hearing testimony. 

After consideration of the above evidence, the Board concludes 
that its analysis need not go beyond the first step of the 
three-step analysis.  When viewed in the context of the 1977 
and 1990 rating decisions, the newly received evidence is 
essentially cumulative and is otherwise not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  At the time of the 1977 and 1990 rating 
decision, the record included service medical records showing 
treatment for low back problems as well as a post-service 
medical diagnosis of chronic lumbosacral strain (report of 
February 1977 VA examination).  However, the veteran's claim 
was denied on the basis that there was no evidence of a 
continuity of symptoms between the inservice low back 
complaints and the post-service diagnosis.  In other words, 
there was no evidence of a link between the veteran's low back 
disorder and the low back problems treated during service.  

While the evidence made of record since 1990 clearly shows 
continuing low back medical problems, the fact that the 
veteran suffered from chronic lumbosacral strain was already 
known in 1977 and 1990.  Further, the fact that the veteran 
had low back complaints during service was also known.  None 
of the newly received items of evidence supplies the necessary 
nexus to service which was missing in 1977 and 1990.  

Specifically, although the new medical evidence reveals the 
veteran suffers from lumbar spinal lipomatosis, early 
degenerative disc disease at L3-4, lumbosacral radiculitis, 
with objectively observed pain and muscle spasm, none of these 
records mention a connection to service.  Indeed, these new 
records appear to reflect treatment and examinations the 
veteran had as a result of post-service automobile accidents, 
and are often accompanied by comments to the effect that past 
medical history is non-contributory.  Thus, this medical 
evidence, like the medical evidence of record at the time of 
the June 1990 determination or the March 1977 rating decision, 
does not medically link his low back disability with remote 
events of service, and as such is redundant and cumulative.  

The Board hearing transcript reveals that the veteran stated 
he was treated for his low back disability in 1986 or 1987 by 
a private chiropractor in Fayetteville, Dr. Downing, now 
deceased.  The veteran testified that these records had not 
been associated with the claims file yet.  He further stated 
that he believed Dr. Downing's son "now has the practice," 
and that he may have the records of the care he received by 
Dr. Downing.  With respect to such records, the Board notes 
that until the veteran's claim is reopened and found to be 
well grounded, VA has no duty to assist him in obtaining such 
evidence.  See 38 U.S.C.A. § 5107(a); Elkins; Winters; Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board hearing transcript further reveals that the veteran 
testified he was seen by a VA physician, Dr. Galbraith, at 
the VA Fayetteville Medical Center in September 1997 (of 
which there is no record), at which time Dr. Galbraith 
verbally told the veteran that his low back disability was 
incurred during service, but that he refused to provide the 
veteran with a written statement to that effect.  The Board 
observes, however, that statements as to a diagnosis from a 
physician to the veteran, as filtered through a layperson's 
mind, does not constitute medical evidence . See Robinette, 8 
Vet. App. at 77.  As such, the veteran's testimony with 
regard to what Dr. Gailbraith said is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As the veteran has testified that this physician 
has refused to confirm a statement as to causation, there is 
no reasonable purpose to be served by contacting that 
physician. 

The veteran's own Board hearing testimony and written 
statements regarding an injury to his low back in service 
which has continued to the present are duplicative of the 
contentions he was advancing at the time of his 1977 and 1990 
claims.   

There were also written lay statements of the veteran's 
spouse and mother, dated in December 1996.  The spouse's 
statement is not helpful because she has only known the 
veteran since 1979, while the VA first diagnosed the veteran 
with chronic lumbosacral strain in 1977.  Similarly, although 
the veteran's mother's statement of December 1996 is to the 
effect that the veteran had been suffering from low back pain 
for 20 years, the VA was aware of low back problems at the 
time of the 1977 determination.  Moreover, even if the Board 
were to view the statement from the veteran's mother as new 
and material, the veteran's claim would still be not well-
grounded since such statement from his mother does not 
constitute medical evidence of a link to service.   

In sum, the Board is unable to find that any of the newly 
received items of evidence can be considered new and material 
so as to reopen the veteran's claim.  The Board hereby 
informs the veteran that in order to reopen and well-ground 
his claim, it is necessary to augment the record with 
competent evidence showing a link or nexus between his 
current low back disorder and the low back symptoms treated 
during his military service.  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

